t c memo united_states tax_court willie mae barlow davis petitioner v commissioner of internal revenue respondent docket no filed date robert e l gilpin and carla r cole for petitioner robert w west for respondent memorandum opinion fay judge this matter is before the court on respondent's motion for partial summary_judgment and petitioner's motion for partial summary_judgment filed pursuant to rule the parties have filed various briefs and memoranda in support of and in opposition to these motions all section references are to sections of the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure for the taxable_year petitioner resided in hayneville alabama at the time the petition was filed in this case the parties agree that this case may be resolved in its entirety via summary_judgment the issues remaining for decision are whether punitive_damages received by petitioner are includ- able in income and whether the amounts paid for attorney's_fees should be excluded from petitioner's income background the background facts related below are derived from the pleadings filed in this case affidavits filed by respondent's counsel and petitioner's counsel the parties' uncontroverted written representations and the exhibits attached thereto during and petitioner owned a home in alabama where she resided during this time american home improvement services of alabama inc american home was in the business of making home improvements and arranging for the financing of home improvements also during this time union mortgage co union made mortgage loans in alabama in petitioner applied for a dollar_figure home loan from american home and was denied however in date a represen- tative of american home contacted petitioner and advised her that her application could be approved if she made certain repairs to her house the repairs would cost dollar_figure and this amount would be added to american home's loan to petitioner on date petitioner contracted with american home to make the necessary repairs and in return american home lent dollar_figure to petitioner soon thereafter american home assigned the dollar_figure mortgage to union the day after the contracts were signed petitioner decided against making the repairs and attempted to cancel the repair contract and mortgage loan however representatives from american home told petitioner that it was too late to cancel the repair contract and the repairs were made to petitioner's home on date petitioner filed suit in the circuit_court of lowndes alabama against union and american home the complaint sought compensatory and punitive_damages for the defendants' alleged acts of fraud conspiracy and breach of contract the jury awarded petitioner a dollar_figure verdict against union of which dollar_figure was for compensatory_damages and the remaining dollar_figure consisted of punitive_damages after a 1the documents ultimately received by petitioner indicate that contrary to the representations made by american home improvement services of alabama inc on date petitioner had until date to rescind the contracts hearing on the damages the circuit_court affirmed the jury's verdict in its order the court indicated that evidence of mental anguish supported the compensatory award and found that the punitive_damages were not excessive union appealed the judgment to the alabama supreme court which affirmed the judgment but granted a remittitur of dollar_figure union ultimately paid the judgment of dollar_figure to petitioner's attorneys petitioner and her attorneys had entered into a contingent_fee arrangement whereby the attorneys were entitled to a percentage of the proceeds arising out of her case along with the related legal expenses petitioner's share of the jury award after legal fees and expenses were deducted by her attorneys amounted to dollar_figure petitioner did not report any portion of the jury award as income on her federal_income_tax return for in the notice_of_deficiency respondent determined that petitioner is required to report the dollar_figure million she received for punitive_damages as income further respondent determined that petitioner is entitled to deduct the attorney's_fees and costs as a miscel- laneous itemized_deduction discussion 2the court's opinion can be found at union mortgage co v barlow so 2d ala the amounts remitted related to the dollar_figure compensatory_damages and the dollar_figure punitive_damages awarded for the conspiracy claim a motion for summary adjudication may be granted if the pleadings and other materials demonstrate that no genuine issue of material fact exists and the decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir as noted above the parties agree that the issues in this case may be resolved by summary adjudication and we are satisfied that no genuine issue exists as to the material facts first we address whether the punitive_damages petitioner received may be excluded under sec_104 respondent contends that this issue is controlled by the recent supreme court decision in 519_us_79 117_sct_452 in o'gilvie v united_states supra the supreme court held that the exclusion of sec_104 does not apply to punitive_damages id at ___ s ct pincite therefore respondent argues that petitioner's punitive damage award of dollar_figure million is fully taxable petitioner points out that the supreme court in o'gilvie v united_states supra interpreted sec_104 as it read in petitioner notes that sec_104 was amended in and since the award was paid to petitioner in petitioner argues that the rule in o'gilvie does not apply to this case we disagree the amendment to sec_104 was enacted in the omnibus budget reconciliation act of obra publaw_101_239 103_stat_2106 obra sec_7641 103_stat_2379 provides that the amendment to sec_104 shall not apply to any amount received pursuant to any lawsuit filed on or before date petitioner's lawsuit against union was filed on date months before the effective date of the amendment therefore this case is governed by sec_104 as it read before the amendment which is the same version interpreted by the supreme court in o'gilvie v united_states supra we conclude that o'gilvie is controlling authority and accordingly the punitive_damages received by petitioner are not excludable under sec_104 next we address whether the amounts retained by petitioner's attorneys should be excluded from petitioner's income respondent determined that petitioner must include the full amount of the punitive_damages award in income but that she may deduct the attorney's_fees as a miscellaneous itemized_deduction petitioner contends that she is required to report as income only that portion of the award paid to her by her attorneys petitioner relies on 263_f2d_119 5th cir affg in part and revg in part 28_tc_947 in cotnam the taxpayer was awarded a judgment of 3the court_of_appeals for the eleventh circuit which includes alabama has adopted as binding precedent the case law of the former court_of_appeals for the fifth circuit as of continued dollar_figure and paid attorney's_fees of dollar_figure pursuant to a contingent_fee arrangement the commissioner treated the dollar_figure as taxable_income and allowed a deduction for the attorney's_fees the court_of_appeals for the fifth circuit held that the dollar_figure in attorney's_fees should not have been included in the taxpayer's income id pincite respondent makes several arguments to the effect that contingent attorney's_fees should not reduce the amount of a judgment but constitute a miscellaneous itemized_deduction see eg 43_f3d_1451 fed cir 105_tc_396 affd 121_f3d_393 8th cir under the golsen_rule however we follow the law of the circuit in which this case is appealable here the eleventh circuit 54_tc_742 affd 445_f2d_985 10th cir under 661_f2d_1206 11th cir decisions of the former court_of_appeals for the fifth circuit are binding precedent for courts in the eleventh circuit respondent has not brought to our attention any legal authority that overrules the court_of_appeals for the fifth circuit's opinion in cotnam v commissioner supra a case that is squarely continued date unless and until such precedent is overruled or modified by the court_of_appeals for the eleventh circuit 661_f2d_1206 11th cir on point on brief respondent candidly admits that this court may feel constrained to follow the rule in cotnam in fact we do feel so constrained accordingly we find that the portion of the award retained by petitioner's attorneys should be excluded from her income and she is entitled to summary_judgment on this issue we have considered all other arguments made by the parties and find them to be either irrelevant or without merit to reflect the foregoing an appropriate order granting petitioner's motion for partial summary_judgment and granting respondent's motion for partial summary_judgment will be issued and decision will be entered under rule 4recently the bankruptcy court for the middle district of alabama followed the rule in 263_f2d_119 5th cir affg in part and revg in part 28_tc_947 notwithstanding the contrary authority in 43_f3d_1451 fed cir see hamilton v united_states bankr bankr m d ala
